DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 05/26/2021 have been entered. Claims 1-20 remain pending in the application. The amendments overcome each and every claim objection and rejection under 35 USC 112(b) set forth in the previous office action mailed on 03/01/2021.
Claim Objections
Claims 1-4, 6, 9, 11- 13, and 15-20 are objected to because of the following informalities:  
In lines 7-8 of claim 1, “intermediate clamping zones of each of the two branches” should be changes to “the intermediate clamping zone of each of the two branches” or “each intermediate clamping zone of the two branches”. In line 11 of claim 1, “the clamping surfaces” should be changed to “each of the at least two clamping surfaces of each of the two branches”. It is the examiner’s position that this issue does not rise to the level of indefiniteness because it is clear the claim is referring to all clamping surfaces previously recited. However, the proposed correction would maintain consistency through the claims.
In claim 2, “the teeth” should be changed to “each of the at least two teeth of each of the two branches”. It is the examiner’s position that this issue does not rise to the level of indefiniteness because it is clear the claim is referring to all teeth previously recited. However, the proposed correction would maintain consistency through the claims.
In claim 3, “the teeth” should be changed to “each of the at least two teeth of each of the two branches”. It is the examiner’s position that this issue does not rise to the level of indefiniteness because 
In claim 4, “the teeth” should be changed to “each of the at least two teeth of each of the two branches”. It is the examiner’s position that this issue does not rise to the level of indefiniteness because it is clear the claim is referring to all teeth previously recited. However, the proposed correction would maintain consistency through the claims.
In claim 6, “the teeth” should be changed to “each of the at least two teeth of each of the two branches”. It is the examiner’s position that this issue does not rise to the level of indefiniteness because it is clear the claim is referring to all teeth previously recited. However, the proposed correction would maintain consistency through the claims.
In line 8 of claim 9, “intermediate clamping zones of each of the two branches” should be changes to “the intermediate clamping zone of each of the two branches” or “each intermediate clamping zone of the two branches”. In line 12 of claim 6, “the clamping surfaces” should be changed to “each of the at least two clamping surfaces of each of the two branches”. It is the examiner’s position that this issue does not rise to the level of indefiniteness because it is clear the claim is referring to all clamping surfaces previously recited. However, the proposed correction would maintain consistency through the claims.
In claim 11, “the teeth” should be changed to “each of the at least two teeth of each of the two branches”. It is the examiner’s position that this issue does not rise to the level of indefiniteness because it is clear the claim is referring to all teeth previously recited. However, the proposed correction would maintain consistency through the claims.
In claim 12, “the teeth” should be changed to “each of the at least two teeth of each of the two branches”. It is the examiner’s position that this issue does not rise to the level of indefiniteness because 
In claim 13, “the teeth” should be changed to “each of the at least two teeth of each of the two branches”. It is the examiner’s position that this issue does not rise to the level of indefiniteness because it is clear the claim is referring to all teeth previously recited. However, the proposed correction would maintain consistency through the claims.
In claim 15, “the clamping surfaces” should be changed to “each of the at least two clamping surfaces of each of the two branches”. It is the examiner’s position that this issue does not rise to the level of indefiniteness because it is clear the claim is referring to all clamping surfaces previously recited. However, the proposed correction would maintain consistency through the claims.
In claim 16, “the clamping surfaces” should be changed to “each of the at least two clamping surfaces of each of the two branches”. It is the examiner’s position that this issue does not rise to the level of indefiniteness because it is clear the claim is referring to all clamping surfaces previously recited. However, the proposed correction would maintain consistency through the claims.
In claim 17, “the clamping surfaces” should be changed to “each of the at least two clamping surfaces of each of the two branches”. It is the examiner’s position that this issue does not rise to the level of indefiniteness because it is clear the claim is referring to all clamping surfaces previously recited. However, the proposed correction would maintain consistency through the claims.
In claim 18, “the clamping surfaces” should be changed to “each of the at least two clamping surfaces of each of the two branches”. It is the examiner’s position that this issue does not rise to the level of indefiniteness because it is clear the claim is referring to all clamping surfaces previously recited. However, the proposed correction would maintain consistency through the claims.

In claim 20, “the clamping surfaces” should be changed to “each of the at least two clamping surfaces of each of the two branches”. It is the examiner’s position that this issue does not rise to the level of indefiniteness because it is clear the claim is referring to all clamping surfaces previously recited. However, the proposed correction would maintain consistency through the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mas et al. (US 2008/0173693).
Regarding claim 1, Mas et al. discloses a surgical staple (330, FIGs 20-24, paragraphs [0075-0078]) comprising a central folding zone (See FIG 20 below, “proximal bend” as referred to in paragraph [0076]) which is continued by a pair of branches (Paragraph [0076] discloses two legs, FIG 20) on a first plane (The plane containing each leg and the central folding zone), each branch having a pointed 


    PNG
    media_image1.png
    407
    701
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    360
    559
    media_image2.png
    Greyscale


Regarding claim 2, Mas et al. discloses the teeth have an arched shape (FIGs 20-22 show at least some portion of each tooth has an arched shape).  
Regarding claim 5, Mas et al. discloses being deformed by folding along a pivot axis (See FIG 22 below; the point represents the pivot axis wherein the axis extends into and out of the page relative to the viewer) parallel to a transverse plane (A plane taken through a middle of the device at the dashed line in FIG 22 below. The plane extends into and out of the page relative to the viewer and is parallel to the pivot axis).  

    PNG
    media_image3.png
    300
    584
    media_image3.png
    Greyscale

Regarding claim 6, Mas et al. discloses being deformed by folding along a longitudinal pivot axis (See FIG 22 above; the point represents the pivot axis wherein the axis extends into and out of the page relative to the viewer) and the teeth are folded in a plane (Same as the first plane. FIGs 21-22 show the teeth which are attached to arms, fold in a plane along the surface of the page as viewed in FIGs 21-22) perpendicular to a longitudinal plane (A plane extending into and out of the page along the axis shown above in FIG 20 is interpreted as a longitudinal plane. This plane is perpendicular to the folding plane of the teeth).  
Regarding claim 17, Mas et al. discloses the clamping surfaces are perpendicular to the first plane when the staple is folded (FIG 20 shows the clamping surfaces are perpendicular to the first plane. The clamping surfaces run parallel to the median plane, which is perpendicular to the first plane).
Regarding claim 18, Mas et al. discloses the clamping surfaces are flat (FIGs 20-22 show the surfaces are flat).
Regarding claim 19, Mas et al. discloses a surgical staple (330, FIGs 20-24, paragraphs [0075-0078]) comprising a central folding zone (See FIG 20 above, “proximal bend” as referred to in paragraph [0076]) which is continued by a pair of branches (Paragraph [0076] discloses two legs, FIG 20) on a first plane (The plane containing each leg and the central folding zone), each branch having a fastening end (339a, 339b, paragraph [0076], FIGs 20-22) and an intermediate clamping zone (See FIG 20 above) situated between the central folding zone and the fastening (FIG 20), the staple being deformable so that each branch can be folded in the first plane relative to the central folding zone by causing each fastening end to approach the fastening end of the other branch (FIGs 21-22 show folding in the first plane relative to the central folding zone, such that the pointed fastening ends approximate each other, paragraphs [0076-0077]), and intermediate clamping zones of each of the two branches including at least two clamping teeth (334a, 338a, and 334b, 338b; these elements are interpreted as teeth because they project from the staple and are at least capable of aiding in tissue engagement) having flat edges that form at least two complementary clamping surfaces (See FIG 20 above and the surfaces not visible on the opposing arm) that are parallel to a median plane (See FIG 20 above; the dashed line represents an axis of a median plane. As viewed in FIG 22, the median plane would be extending into and out of the page) when the staple is folded (the clamping surface is parallel to the median plane taken along the axis shown above), the median plane being perpendicular to the first plane (The median plane intersects the first plane forming a 90˚ angle).
Regarding claim 20, Mas et al. discloses the clamping surfaces are perpendicular to the first plane when the staple is folded (FIG 20 shows the clamping surfaces are perpendicular to the first plane. The clamping surfaces run parallel to the median plane, which is perpendicular to the first plane).
Claims 1-5 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cummins (US 2011/0144691).
Regarding claim 1, Cummins discloses a surgical staple (FIGs 11-12) comprising a central folding zone (10 and base points x and y, FIG 11) which is continued by a pair of branches (12 including the remainder of 14 and 16) on a first plane (Plane oriented into and out of the page as viewed in FIG 1 which intersects a length of both branches and at least a portion of the central folding zone), each branch having a pointed fastening end (18, paragraph [0045]) and an intermediate clamping zone (See FIG 11 below) situated between the central folding zone and the pointed fastening (FIG 11), the staple being deformable so that each branch can be folded in the first plane (FIGs 11-12 show the branches fold along the first plane) relative to the central folding zone by causing each pointed fastening end to approach the pointed fastening end of the other branch (FIGs 11-12, paragraph [0044-0045]), the staple being formed by a metal cutout, of constant thickness (This is a product-by-process limitation wherein the final product disclosed is identical to a product wherein the staple is formed by a metal cutout. FIGS 11-12 show the staple is formed of a metal sheet having constant thickness), and intermediate clamping zones of each of the two branches are cut out such as to form each at least two clamping teeth (30, these elements are interpreted as teeth because they project from the staple and aid in tissue engagement) whose edges form at least two complementary clamping surfaces (See FIG 12 below), parallel to a median plane (A plane oriented up and down as viewed in FIG 12 below, and through the axis shown below) when the staple is folded (See FIG 12 below; the clamping surface is parallel to the median plane taken along the axis shown below), the median plane being perpendicular to the first plane (The median plane runs up and down through the staple while the first plane runs forward and 


    PNG
    media_image4.png
    514
    634
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    469
    711
    media_image5.png
    Greyscale

Regarding claim 2, Cummins discloses the teeth have an arched shape (See FIG 12 above).  
Regarding claim 3, Cummins discloses the teeth have, on a side directed towards the pointed end, a convex arched cutout (See FIG 11 below).

    PNG
    media_image6.png
    423
    656
    media_image6.png
    Greyscale

Regarding claim 4, Cummins discloses the teeth have, on a side directed towards the central zone, a concave arched cutout (See FIG 11 above).  
Regarding claim 5, Cummins discloses being deformed by folding along a pivot axis (See FIG 12 below) parallel to a transverse plane (A plane taken through a middle of the device running up and down such that it intersects both arms or intersects the central folding zone and the pointed fastening ends. Either interpretation of a transverse plane is parallel to the pivot axis).  

    PNG
    media_image7.png
    467
    477
    media_image7.png
    Greyscale

Regarding claim 19, Cummins discloses a surgical staple (FIGs 11-12) comprising a central folding zone (10 and base points x and y, FIG 11) which is continued by a pair of branches (12 including the remainder of 14 and 16) on a first plane (Plane oriented into and out of the page as viewed in FIG 1 which intersects a length of both branches and at least a portion of the central folding zone), each branch having a fastening end (18, paragraph [0045]) and an intermediate clamping zone (See FIG 11 above) situated between the central folding zone and the fastening (FIG 11), the staple being deformable so that each branch can be folded in the first plane (FIGs 11-12 show the branches fold along the first plane) relative to the central folding zone by causing each fastening end to approach the 
Regarding claim 20, Cummins discloses the clamping surfaces are perpendicular to the first plane when the staple is folded (FIG 12 shows the clamping surfaces are perpendicular to the first plane. The clamping surfaces run parallel to the median plane, which is perpendicular to the first plane).
Claims 1, 6-9, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sater (US 2008/0269803).
Regarding claim 1, Sater discloses a surgical staple (20, FIGs 2-4) comprising a central folding zone (See FIG 3 below) which is continued by a pair of branches (28a, 28b) on a first plane (The first plane runs into and out of the page as viewed in FIG 3 or up and down as viewed in FIG 4), each branch having a pointed fastening end (35, paragraph [0018]) and an intermediate clamping zone (Portion of arms 28a, 28b between the central folding zone and the pointed fastening arm) situated between the central folding zone and the pointed fastening (FIG 3), the staple being deformable so that each branch can be folded in the first plane (FIGs 3-4 show the branches fold along the first plane) relative to the central folding zone by causing each pointed fastening end to approach the pointed fastening end of the other branch (FIGs 3-4, paragraphs [0017-0018]), the staple being formed by a metal cutout, of constant thickness (This is a product-by-process limitation wherein the final product disclosed is identical to a 

    PNG
    media_image8.png
    641
    555
    media_image8.png
    Greyscale


Regarding claim 6, Sater discloses being deformed by folding along a longitudinal pivot axis (Longitudinal central axis 29, paragraph [0017]) and the teeth are folded in a plane (The teeth are folded in the first plane, which lies along the page in FIG 4) perpendicular to a longitudinal plane (A plane extending into and out of the page along axis 29 as viewed in FIG 4 is interpreted as a longitudinal plane. This plane is perpendicular to a folding plane of the teeth/first plane).  
Regarding claim 7, Sater discloses the central folding zone has a semi-circular shape (FIG 3 shows a top and bottom portion of the central folding zone has a semi-circular shape) with projecting stops (38, FIG 4, paragraph [0020]) extending perpendicular to each of the branches (The stops have at least some component which extend perpendicular to its respective branch), to limit the angle of approach of the two branches during folding (Because the stops are oriented inward, they would contact one another if the branches were folded too closely together, therefore limiting the angle of approach).  
Regarding claim 8, Sater discloses being deformed by folding along a longitudinal pivot axis (Longitudinal central axis 29, paragraph [0017]) and in the central folding zone has a semi-circular shape (FIG 3 shows a top and bottom portion of the central folding zone has a semi-circular shape) with projecting stops (38, FIG 4, paragraph [0020]) extending perpendicular to each of the branches (The stops have at least some component which extend perpendicular to its respective branch), to limit the angle of approach of the two branches during folding (Because the stops are oriented inward, they would contact one another if the branches were folded too closely together, therefore limiting the angle of approach), the stops being folded in a plane perpendicular to a longitudinal plane (A plane extending into and out of the page along axis 29 as viewed in FIG 4 is interpreted as a longitudinal plane. This plane is perpendicular to a folding plane of the stops which follow the same folding path as the branches/first plane).    
Regarding claim 9, Sater discloses a system (FIGs 6-7) comprising: a surgical staple (20, FIGs 2-4) comprising a central folding zone (See FIG 3 above) which is continued by a pair of branches (28a, 28b) on a first plane (The first plane runs into and out of the page as viewed in FIG 3 or up and down along the page as viewed in FIG 4), each branch having a pointed fastening end (35, paragraph [0018]) and an intermediate clamping zone (Portion of arms 28a, 28b between the central folding zone and the pointed fastening arm) situated between the central folding zone and the pointed fastening end (FIG 3), the 
Regarding claim 14, Sater discloses the central folding zone has a semi-circular shape (FIG 3 shows a top and bottom portion of the central folding zone has a semi-circular shape) with projecting stops (38, FIG 4, paragraph [0020]) extending perpendicular to each of the branches (The stops have at least some component which extend perpendicular to its respective branch), to limit the angle of approach of the two branches during folding (Because the stops are oriented inward, they would contact one another if the branches were folded too closely together, therefore limiting the angle of approach).  
Regarding claim 15, Sater discloses the clamping surfaces are perpendicular to the first plane when the staple is folded (The clamping surfaces run into and out of the page as viewed in FIG 4 while the first plane lies along the page in FIG 4. Therefore the surfaces are perpendicular).  
Regarding claim 16, Sater discloses the clamping surfaces are flat (The surfaces formed by the edges of the teeth are flat).
Regarding claim 19, Sater discloses a surgical staple (20, FIGs 2-4) comprising a central folding zone (See FIG 3 above) which is continued by a pair of branches (28a, 28b) on a first plane (The first plane runs into and out of the page as viewed in FIG 3 or up and down as viewed in FIG 4), each branch having a fastening end (35, paragraph [0018]) and an intermediate clamping zone (Portion of arms 28a, 28b between the central folding zone and the pointed fastening arm) situated between the central 
Regarding claim 20, Sater discloses the clamping surfaces are perpendicular to the first plane when the staple is folded (FIG 4 shows the clamping surfaces are perpendicular to the first plane. The clamping surfaces run parallel to the median plane, which is perpendicular to the first plane).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rothfuss et al. (US 5,470,010) in view of Cummins (US 2011/0144691).
Regarding claim 9, Rothfuss et al. discloses a system comprising a surgical staple (20, FIGs 3-6, col 4 lines 51-54) comprising a central folding zone (Crown 34, FIG 3) which is continued by a pair of branches (FIG 3 shows the two arms of staple 20) on a first plane (Plane that lies along the page as viewed in FIG 3, 4, and 5), each branch having a pointed fastening end (Col 5 lines 30-38 disclose the staple pierces a mesh, therefore the ends are interpreted as pointed fastening ends), the staple being deformable so that each branch can be folded in the first plane relative to the central folding zone by causing each pointed fastening end to approach the pointed fastening end of the other branches (FIGs 3-6 show folding in the first plane and the pointed ends of respective branches approaching one another); and an applicator (10, FIG 1, col 3 line 60-col 4 line 50) suitable for being inserted through an operating channel of a flexible endoscope (The applicator is disclosed as being used endoscopically, col 3 lines 60-65, and is at least configured to be inserted within the lumen of an appropriately sized flexible endoscope), and comprising a hook (30 and the distal end of 28 are interpreted as forming a hook shape at the distal end, FIG 3A shows the hook shaped profile view. 30 forms a curved flange into which a central folding portion of staple 20 is seated, col 4 line 64-col 5 line 17) able to cooperate with the central folding zone (col 4 line 64-col 5 line 17 disclose a crown of the staple is seated and held against hook 30. The crown 34 of staple 20 is equivalent to a central folding zone), the applicator being provided at its free end with a sleeve (Shown at right side of device in FIGS 3-6A) having an annular surface (Distal ends of legs 36, FIG 3-4 shows the annular shape) able to form a stop against which shoulders formed by surfaces of arched segments come to bear (Col 5 lines 18-29; FIGs 4 and 5 show that arched segments of the arms of the staple bear against the surface of 36. Therefore, the surface forms a stop), in order to 
Rothfuss et al. is silent regarding the surgical staple having an intermediate clamping zone situated between the central folding zone and the pointed fastening, the staple being formed by a metal cutout, of constant thickness, and intermediate clamping zones of each of the two branches are cut out such as to form each at least two clamping teeth whose edges form at least two complementary clamping surfaces, parallel to a median plane when the staple is folded, the median plane being perpendicular to the first plane, and a cross section of the clamping surfaces corresponding to a cross section of the metal cutout.  
However, Cummins discloses a surgical staple (FIGs 11-12) comprising a central folding zone (10 and base points x and y, FIG 11) which is continued by a pair of branches (12 including the remainder of 14 and 16) on a first plane (Plane oriented into and out of the page as viewed in FIG 1 which intersects a length of both branches and at least a portion of the central folding zone), each branch having a pointed fastening end (18, paragraph [0045]) and an intermediate clamping zone (See FIG 11 above) situated between the central folding zone and the pointed fastening (FIG 11), the staple being deformable so that each branch can be folded in the first plane (FIGs 11-12 show the branches fold along the first plane) relative to the central folding zone by causing each pointed fastening end to approach the pointed fastening end of the other branch (FIGs 11-12, paragraph [0044-0045]), the staple being formed 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Rothfuss et al. such that the surgical staple is substituted with that taught by Cummins, for the purpose of utilizing a surgical staple commonly known in the art and performing equally as well at applying a clamping force on a target tissue, with the additional benefit of providing clamping teeth to ensure further engagement at the treatment site. Substitution of one surgical staple for the other would have resulted in the predictable result of allowing the system to function such that the applicator deforms the branches of the staple to affix two articles for a desired procedure. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 11, Rothfuss et al./Cummins disclose the invention substantially as claimed, as set forth above for claim 9. The device as modified with the staple of Cummins further discloses the teeth have an arched shape (See FIG 12 above).  
Regarding claim 12, Rothfuss et al./Cummins disclose the invention substantially as claimed, as set forth above for claim 9. The device as modified with the staple of Cummins further discloses the teeth have, on a side directed towards the pointed end, a convex arched cutout (See FIG 11 above).
Regarding claim 13, Rothfuss et al./Cummins disclose the invention substantially as claimed, as set forth above for claim 9. The device as modified with the staple of Cummins further discloses the teeth have, on a side directed towards the central zone, a concave arched cutout (See FIG 11 above).  
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 10, the prior art of record fails to teach or render obvious “an inside of a tube is crenellated in order to enable transmission of rotation of the staple by causing an external sheath to start to rotate” in combination with the remaining limitations of the claims. Sater and Rothfuss/Cummins disclose the limitations of claim 9 but are silent regarding a crenellated tube configured to enable transmission of rotation to the staple by causing an external sheath to start to rotate.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 05/26/2021, with respect to the rejection(s) of claims 1 and 9 under 35 USC 102(a)(1)  in view of Cummins (Claim 1) and in view of Sater (Claims 1 and 9) have been fully considered and are persuasive.  Therefore, as agreed upon in the interview dated 
Further, applicant argues on page 9 that in the device of Cummins, the pointed ends must penetrate tissue deeply in order for the clamping zone and clamping teeth to apply a compressive force. Applicant also states on page 10 that the teeth of Sater are designed to penetrate into the tissue. Applicant notes “in contrast, the surgical staple, in particular the clamping zones of each of the two branches as claimed are configured to drag tissue to a close without perforating the tissue”. Examiner acknowledges the discussed differences between the operation of the device of Cummins and that of the present invention. However, these differences to not correspond to claimed features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, applicant’s argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.